Case 8:20-cv-00162-DSF-KES Document 16 Filed 07/07/20 Page 1 of 1 Page ID #:54




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

  QUY TRUONG                            CASE NO.
                                        8:20−cv−00162−DSF−KES
               Plaintiff(s),
        v.                               Order to Show Cause re
  JASPREET SINGH, et al.                 Dismissal for Lack of
                                         Prosecution
              Defendant(s).




       Generally, defendants must answer the complaint within 21 days after
     service or 60 days if the defendant is the United States. Fed. R. Civ. P.
     12(a)(1).
        In this case, Jaspreet Singh and David W Brewer failed to plead or
     otherwise defend within the relevant time. The Court orders plaintiff to show
     cause in writing on or before July 21, 2020 why the claims against the
     non-appearing defendant(s) should not be dismissed for lack of prosecution.
      Failure to respond to this Order may result in sanctions, including dismissal
     for failure to prosecute.

       IT IS SO ORDERED.

  Date: July 7, 2020                         /s/ Dale S. Fischer
                                            Dale S. Fischer
                                            United States District Judge
